IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Shellie M. DiBello,         :
                            :
                 Petitioner :
                            :
            v.              : No. 1071 C.D. 2017
                            :
Unemployment Compensation :
Board of Review,            :
                            :
                 Respondent :



PER CURIAM
                                   ORDER



      NOW, this 17th day of December, 2018, it is ordered that the above-captioned
Memorandum Opinion, filed September 5, 2018, shall be designated OPINION and
shall be REPORTED.